DETAILED ACTION
This action is in response to the Applicant Response filed 13 December 2021 for application 15/794,380 filed 26 October 2017.
Claims 1, 3, 11, 13, 16, 18 are currently amended.
Claims 2, 7-8, 12, 17 are cancelled.
Claims 1, 3-6, 9-11, 13-16, 18-20 are pending.
Claims 1, 3-6, 9-11, 13-16, 18-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments regarding the objections to the claims have been fully considered and, in light of the amendments to the claims, are persuasive.

Applicant’s arguments regarding the 35 U.S.C. 101 rejections of claims 1, 3-6, 9-11, 13-16, 18-20 have been fully considered but are not persuasive. As noted below, the amendments to the claims have raised new matter issues, as discussed below. However, these issues will not be addressed here and the arguments will be addressed only with respect to 35 U.S.C. 101.
Applicant argues that the claims as amended provide additional details regarding improvements in the operation of a computer that is implementing transaction characterization. 
First, applicant argues that the claims, as amended, are specifically directed to categorization, wherein, following a setup procedure that does not consider a vendor type category, machine learning is 
Next applicant argues that the specification repeatedly emphasizes improvements in the mapping of expense transactions that result from the addition of vendor information subsequent to a setup process that does not include vendor information. However, this does not provide any improvements to the computer technology or the database functionality. As noted in MPEP 2106.05(a)(I), courts have shown several examples which are not sufficient to show an improvement in computer functionality. One of the examples is providing historical usage information to users while they are inputting data, in order to improve the quality and organization of information added to a database, because "an improvement to the information stored by a database is not equivalent to an improvement in the database’s functionality," BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281, 1287-88,  (Specification, ¶¶0039, 0042) and there is no evidence that the database’s functionality to search and retrieve information is improved due to the inclusion of more information. While the addition of more categories in the search command may help further restrict the results of the query, the simple use of more categories in the command does not change the functionality of the search commands. Allowing a limitation that simply restricts results by adding categories without improving the functionality would pre-empt all activity in the context of transaction categorization using the current functionality of the database. Therefore, the claim is directed to an abstract idea, and the claim is not patent eligible.
Therefore, with respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. Any additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)) and do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they does not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea. Moreover, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to the integration of the abstract ideas into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I))and do not apply the exception in a meaningful way (MPEP 2106.05(e)). Mere instructions to apply an exception using generic computer 
For at least these reasons, the 35 U.S.C. 101 rejections of claims 1, 3-6, 9-11, 13-16, 18-20 are maintained.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, 9-11, 13-16, 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 recites ... during a setup procedure for a first entity, sending a query to a database storing string type names in a field and comprising a plurality of related fields not including a vendor field; ... performing machine learning trained from a first training set and generating a first plurality of likelihoods from a product of each value and a corresponding weight, wherein weights are generated from a training set comprising a plurality of tokenized string type names having a known type category of a plurality of type categories not including a vendor ...; ... subsequent to the setup procedure, adding a vendor field to the table; ... (lines 2-3, 17-20, 30). These limitations are not supported by the original description and constitute new matter to the original description. The original description states
As mentioned above, different customers may want to map expenses to particular buckets or type names that are used within their organizations. When an employee submits an expense report or when an invoice is received, a variety of different expenses may be associated with different expense type names specific to each company for example. These company specific type names may be voluminous and may vary from company to company. Embodiments described herein may allow these distinct type names to be mapped to common categories in a cloud system... For example, one customer may have configured an expense type name "telephone," another customer may have configured an expense type name "Verizon/TMobile," and a third customer may have configured an expense type name "phones and recurring." ... [A]ll of these expenses may be automatically categorized as "Telecom" during a "setup" or "onboarding" process. Later, as customers fill out expense reports over time, other data fields in expense reports, invoices or other related documents may be used to associate certain type names that may not have been associated during onboarding, for example. Accordingly, embodiments of the disclosure allow users to add additional related information (e.g., vendor information) so that the mapping to common categories becomes faster and more accurate.
(Specification, ¶0021)
The following is an example description of how a "vendor" field associated with an "expense type name" field in an invoice is processed according to an embodiment. First, the invoices may be stored in relational tables of a database. A query may be sent to the database to retrieve expense type names and related vendors, for example. The query may be configured to group related vendors by expense type name and entity (e.g., a particular company account). The following is an example query the may be performed: 
Select distinct (ID, type, aggr(vendor)) from transaction_table group by type 
The above query returns results as a table, where each row of the table comprises a first field for storing a unique string type name ("type") and at least one second field for storing aggregated string information. An ID field may be a unique ID of each customer account, for example. Here, the aggregated string information may include a plurality of vendor strings from numerous transactions associated with each of the unique string type names. For example, the following are examples of expense type names and aggregated vendors in an example results table:
ID
ExpType Name
Vendors
1
Hotel Charges
Hyatt, Marriott, W Hotels, Marriott, ..., Hyatt
2
Cell Phones
AT&T, TMobile, Verizon, AT&T, AT&T, Verizon, ..., Sprint


Table 1 above illustrates aggregation of related fields by string type names according to some embodiments. From the table it can be seen that each unique string type name (here, "expense type names") is in one row under a particular field or column, and all vendors associated with the particular string type name are aggregated into a second field (here, "vendors"). In other words, for each "hotel charges" expense type name, the query retrieves all vendors having that expense type name and aggregates such vendors into a single field, "vendors."
Next, the vendors, for example, may be tokenized, converted to a value (e.g., using tf-idf), weighted, and then operated on by a machine learning algorithm to determine likelihoods that the particular vendors result in a particular internal expense category. The weights may be generated from a training set of (vendor:category) values, for example. Also, as described above, multiple different weight sets may be used corresponding to multiple different categories, where one category result is set to one (1) and the others zero (0) to produce likelihoods corresponding to each category (as described above).
In other embodiments, multiple related categories to the string type names may be used to map string type names specified by particular user accounts/companies to internal type categories on a common software platform. In the following example, "descriptions", "average costs", and "vendors" may all be used to determine categorization of particular "expense type names," for example. The following is an example query and query result: 
Select distinct (id, type, aggr(description), avg(cost), aggr(vendor)) from transaction_table group by id, type 
Result: 
ID
ExpType Name
Descriptions
1
Hotel Charges
description 1, ..., description N
2
Cell Phones
description 1, ..., description M

...
Ave Costs
Vendors
100
Hyatt, Marriott, W Hotels, Marriott, ..., Hyatt
735
AT&T, TMobile, Verizon, AT&T, AT&T, Verizon, ..., Sprint

Table 2
where ID is a unique customer ID, Expense Type Name is the customer specific type name for expenses, descriptions1-N and 1-M are aggregated strings in the description field, average costs are an average of values in the cost field associated with each particular expense type name, and vendors are the aggregated vendor lists for each particular expense type name. The two example rows of Table 2 have been divided into two parts above for illustrative purposes, but represent five fields of one example table with two rows of data.
(Specification, ¶¶0039-0042)


Claims 11, 16 recite ... during a setup procedure for a first entity, sending a query to a database storing string type names in a field and comprising a plurality of related fields not including a vendor field; ... subsequent to the setup procedure, adding a vendor field to the table; ... (Claim 11 – lines 6-7, 34; Claim 16, lines 4-5, 32). These limitations are not supported by the original description and constitute new matter to the original description. The original description states
As mentioned above, different customers may want to map expenses to particular buckets or type names that are used within their organizations. When an employee submits an expense report or when an invoice is received, a variety of different expenses may be associated with different expense type names specific to each company for example. These company specific type names may be voluminous and may vary from company to company. Embodiments described herein may allow these distinct type names to be mapped to common categories in a cloud system... For example, one customer may have configured an expense type name "telephone," another customer may have configured an expense type name "Verizon/TMobile," and a third customer may have configured an expense type name "phones and recurring." ... [A]ll of these expenses may be automatically categorized as "Telecom" during a "setup" or "onboarding" process. Later, as customers fill out expense reports over time, other data fields in expense reports, invoices or other related documents may be used to associate certain type names that may not have been associated during onboarding, for example. Accordingly, embodiments of the disclosure allow users to add additional related information (e.g., vendor information) so that the mapping to common categories becomes faster and more accurate.
(Specification, ¶0021)
The following is an example description of how a "vendor" field associated with an "expense type name" field in an invoice is processed according to an embodiment. First, the invoices may be stored in relational tables of a database. A query may be sent to the database to retrieve expense type names and related vendors, for example. The query may be configured to group related vendors by expense type name and entity (e.g., a particular company account). The following is an example query the may be performed: 
Select distinct (ID, type, aggr(vendor)) from transaction_table group by type 
The above query returns results as a table, where each row of the table comprises a first field for storing a unique string type name ("type") and at least one second field for storing aggregated string information. An ID field may be a unique ID of each customer account, for example. Here, the aggregated string information may include a plurality of vendor strings from numerous transactions associated with each of the unique string type names. For example, the following are examples of expense type names and aggregated vendors in an example results table:
ID
ExpType Name
Vendors
1
Hotel Charges
Hyatt, Marriott, W Hotels, Marriott, ..., Hyatt
2
Cell Phones
AT&T, TMobile, Verizon, AT&T, AT&T, Verizon, ..., Sprint

Table 1
Table 1 above illustrates aggregation of related fields by string type names according to some embodiments. From the table it can be seen that each unique string type name (here, "expense type names") is in one row under a particular field or column, and all vendors associated with the particular string type name are aggregated into a second field (here, "vendors"). In other words, for each "hotel charges" expense type name, the query retrieves all vendors having that expense type name and aggregates such vendors into a single field, "vendors."
Next, the vendors, for example, may be tokenized, converted to a value (e.g., using tf-idf), weighted, and then operated on by a machine learning algorithm to determine likelihoods that the particular vendors result in a particular internal expense category. The weights may be generated from a training set of (vendor:category) values, for example. Also, as described above, multiple different weight sets may be used corresponding to multiple different categories, where one category result is set to one (1) and the others zero (0) to produce likelihoods corresponding to each category (as described above).
In other embodiments, multiple related categories to the string type names may be used to map string type names specified by particular user accounts/companies to internal type categories on a common software platform. In the following example, "descriptions", "average costs", and "vendors" may all be used to determine categorization of particular "expense type names," for example. The following is an example query and query result: 

Result: 
ID
ExpType Name
Descriptions
1
Hotel Charges
description 1, ..., description N
2
Cell Phones
description 1, ..., description M

...
Ave Costs
Vendors
100
Hyatt, Marriott, W Hotels, Marriott, ..., Hyatt
735
AT&T, TMobile, Verizon, AT&T, AT&T, Verizon, ..., Sprint

Table 2
where ID is a unique customer ID, Expense Type Name is the customer specific type name for expenses, descriptions1-N and 1-M are aggregated strings in the description field, average costs are an average of values in the cost field associated with each particular expense type name, and vendors are the aggregated vendor lists for each particular expense type name. The two example rows of Table 2 have been divided into two parts above for illustrative purposes, but represent five fields of one example table with two rows of data.
(Specification, ¶¶0039-0042)
While the specification discloses an example setup procedure (as noted above in ¶0021), this language is, at best, broad and exemplary and does not provide support for excluding vendor information during a setup procedure and later adding the vendor information subsequent to the setup procedure. Further, there is no evidence in the specification that “sending a query” occurs during the setup procedure. Moreover, there is no support for sending a query to a database which excludes vendor information. In fact, as demonstrated in the above excerpts from the specification, the queries and results of the query include vendor information.  Therefore, there is no support in the original description for the inclusion of the current amendment to claims 11, 16, and claims 11, 16 fail to comply with the written description requirement.  

Claims 3-6, 9-10, 13-15, 18-20 are rejected under 35 U.S.C. 112(a) due to their dependence, either directly or indirectly, on claims 1, 11, 16. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 3 currently depends from claim 2; however, claim 2 is canceled. Therefor claim 3 is indefinite. It is suggested that claim 3 be amended to depend from claim 1. Clarification or correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-6, 9-11, 13-16, 18-20 are rejected under 35 U.S.C. 101, because the claims are directed to an abstract idea, and because the claim elements, whether considered individually or in combination, do not amount to significantly more than the abstract idea, see Alice Corporation Pty. Ltd. V. CLS Bank International et al., 573 US 208 (2014).

Regarding claim 1, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 1 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method.
The limitation of sending a query to a database..., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “sending” in the context of this claim encompasses simply performing a search of information in a table. As part of this mental process, the claim limitation provides additional information regarding the database. This merely provides more descriptive information about the data.
The limitation of in response to sending the query, receiving a plurality of different user defined string type names..., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “receiving” in the context of this claim encompasses simply receiving user defined strings (text). As part of this mental process, the claim limitation provides additional information regarding the string type names. This merely provides more descriptive information about the data.
The limitation of storing the plurality of user defined string type names in respective rows of a table, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes 
The limitation of from the table, tokenizing the string type names to produce a plurality of tokens..., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “tokenizing” in the context of this claim encompasses simply breaking up the text into linguistic units, or words. As part of this mental process, the claim limitation provides additional information regarding the tokens. This merely provides more descriptive information about the data.
The limitation of converting the tokens to values, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “converting” in the context of this claim encompasses simply substituting the token with a numeric value.
The limitation of for at least a first string field, identifying a word pattern in the first string field, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "identifying" in the context of this claim encompasses simply finding a pattern in a given field.
The limitation of mapping a plurality of string values having the word pattern in the first string field to a predefined pattern token, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For 
The limitation of converting the predefined pattern token to a predetermined value, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "converting" in the context of this claim encompasses simply substituting a predefined token with a numeric value.
The limitation of replacing the string type names of the first string field with the predefined pattern token, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "replacing" in the context of this claim encompasses simply substituting a string type name with predefined token.
The limitation of performing machine learning trained from a first training set and generating a first plurality of likelihoods from a product of each value and a corresponding weight..., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “performing” and “generating” in the context of this claim encompasses simply multiplying the token value by a predefined weight. As part of this mental process, the claim limitation provides additional information regarding the weights, likelihoods and predefined pattern tokens. In particular, the mapping of string inputs to predefined tokens simply reduces the noise of the input values but is a conversion that can easily be done in the human mind, and is done quite often in machine learning. The conversion from a string to a numeric value is just additional 
The limitation of associating the user defined string type names with the type categories based on the likelihoods, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “associating” in the context of this claim encompasses simply analyzing the likelihood values and based on the values matching user defined strings to a category.
The limitation of displaying, to a user, the top N type categories having the highest likelihoods..., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "displaying" in the context of this claim encompasses simply selecting the top categories and presenting them to a user for visual inspection. As part of this mental process, the claim limitation provides additional information regarding the number of type categories. This merely provides more descriptive information about the data.
The limitation of receiving, from the user, a selection of one of the top N type categories, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "receiving" in the context of this claim encompasses simply having the user select one of the presented options.
The limitation of incorporating at least one user defined string type name and a corresponding selected one of the top N type categories into the first training set, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the 
The limitation of adding a vendor field to the table, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "adding" in the context of this claim encompasses simply inserting more data into a pre-existing table.
The limitation of accessing from the table a plurality of string fields..., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “accessing” in the context of this claim encompasses simply receiving data. As part of this mental process, the claim limitation provides additional information regarding the string fields. This merely provides more descriptive information about the data.
The limitation of converting the string fields to second values, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “converting” in the context of this claim encompasses simply substituting the string data with a numeric value.
The limitation of performing machine learning trained from a second training set and generating a second plurality of likelihoods from a product of each second value and a corresponding second weight, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the 
The limitation of merging the first and second plurality of likelihoods, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "merging" in the context of this claim encompasses simply combining two sets of known values.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – machine learning, database, table (rows). These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim simply recites additional elements that provide a description of performing some steps for a first entity during a setup procedure and other steps after the setup procedure, and these limitations do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of machine learning, a database, a table and a description of performing some steps for a first user during and after a setup procedure amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)) and do not apply the exception in a meaningful way (MPEP 2106.05(e)). Mere instructions to apply an exception using generic computer instructions or not applying the exception in a meaningful way do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 3, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 3 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method. The Step 2A Prong One Analysis for claim 2 [interpreted as claim 1] is applicable here since claim 3 carries out the method of claim 2 [interpreted as claim 1] but for the recitation of additional element(s) of wherein said displaying, receiving, and incorporating are performed during the setup procedure for the first entity, and wherein user defined string type names and corresponding type categories are incorporated into the first training set and used during a subsequent setup procedure for a second entity. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – machine learning, database, table (rows). These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim simply recites additional elements that provide a description of performing the steps for a first user and using the updated per-existing data set for a next user, and these limitations do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of machine learning, a database, a table and a description of performing the steps for a first user and using the updated per-existing data set for a next user amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)) and do not apply the exception in a meaningful way (MPEP 2106.05(e)). Mere instructions to apply an exception using generic computer instructions or not applying the exception in a meaningful way do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 4, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 4 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method.
The limitation of determining a term frequency-inverse document frequency (tf-idf) value for each token, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "determining" in the context of this claim encompasses simply generating a value based on a count of appearances of the word.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – machine learning, database, table (rows). These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they does not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of machine learning, a database and a 

Regarding claim 5, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 5 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method.
The limitation of determining a term frequency-inverse document frequency (tf-idf) values for each of the plurality of tokenized string type names in the first training set, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "determining" in the context of this claim encompasses simply generating a value based on a count of appearances of the word for a predefined data set.
The limitation of converting each known type category to one of a plurality of type category values, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "converting" in the context of this claim encompasses simply substituting the category with a numeric value.
The limitation of generating a plurality of sets of weights from the tf-idf values and corresponding plurality of type category values, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – machine learning, database, table (rows). These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they does not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of machine learning, a database and a table amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Mere instructions to apply an exception using generic computer instructions do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 6, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 6 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method.
The limitation of setting a particular one of the plurality of type category values to one (1) and other type category values to zero (0), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "setting" in the context of this claim encompasses simply setting category values to either a one or a zero. 
The limitation of determining the weights for each set of weights based on determining a modified Huber loss, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "determining" in the context of this claim encompasses simply generating weight values using a simple piecewise function.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – machine learning, database, table (rows). These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of machine learning, a database and a table amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Mere instructions to apply an exception using generic computer instructions do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 9, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 9 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method.
The limitation of processing the product of each value and the corresponding weight with a modified Huber loss function, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "processing" in the context of this claim encompasses simply generating likelihoods by applying a simple piecewise function to a known value.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – machine learning, database, table (rows). These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they does not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of machine learning, a database and a table amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Mere instructions to apply an exception using generic computer instructions do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 10, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 10 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method.
The limitation of removing all numbers and special characters from each string type name, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes 
The limitation of stemming or lemmatizing each string type name, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "stemming" and "lemmatizing" in the context of this claim encompasses simply truncating and sorting the given strings.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – machine learning, database, table (rows). These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they does not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of machine learning, a database and a table amount to no more than mere instructions to apply the exception using generic computer 

Regarding claim 11, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 11 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer system.
The limitation of sending a query to a database..., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “sending” in the context of this claim encompasses simply performing a search of information in a table. As part of this mental process, the claim limitation provides additional information regarding the database. This merely provides more descriptive information about the data.
The limitation of in response to sending the query, receiving a plurality of different user defined string type names...
The limitation of storing the plurality of user defined string type names in respective rows of a table, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “storing” in the context of this claim encompasses simply recording user defined strings (text).
The limitation of from the table, tokenizing the string type names to produce a plurality of tokens..., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “tokenizing” in the context of this claim encompasses simply breaking up the text into linguistic units, or words. As part of this mental process, the claim limitation provides additional information regarding the tokens. This merely provides more descriptive information about the data.
The limitation of converting the tokens to values, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “converting” in the context of this claim encompasses simply substituting the token with a numeric value.
The limitation of for at least a first string field, identifying a word pattern in the first string field, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "identifying" in the context of this claim encompasses simply finding a pattern in a given field.
The limitation of mapping a plurality of string values having the word pattern in the first string field to a predefined pattern token, as drafted, is a process that, under its broadest 
The limitation of converting the predefined pattern token to a predetermined value, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "converting" in the context of this claim encompasses simply substituting a predefined token with a numeric value.
The limitation of replacing the string type names of the first string field with the predefined pattern token, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "replacing" in the context of this claim encompasses simply substituting a string type name with predefined token.
The limitation of performing machine learning trained from a first training set and generating a first plurality of likelihoods from a product of each value and a corresponding weight..., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “performing” and “generating” in the context of this claim encompasses simply multiplying the token value by a predefined weight. As part of this mental process, the claim limitation provides additional information regarding the weights, likelihoods and predefined pattern tokens. In particular, the mapping of string inputs to predefined tokens simply reduces the noise of the input 
The limitation of associating the user defined string type names with the type categories based on the likelihoods, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “associating” in the context of this claim encompasses simply analyzing the likelihood values and based on the values matching user defined strings to a category.
The limitation of displaying, to a user, the top N type categories having the highest likelihoods..., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "displaying" in the context of this claim encompasses simply selecting the top categories and presenting them to a user for visual inspection. As part of this mental process, the claim limitation provides additional information regarding the number of type categories. This merely provides more descriptive information about the data.
The limitation of receiving, from the user, a selection of one of the top N type categories
The limitation of incorporating at least one user defined string type name and a corresponding selected one of the top N type categories into the first training set, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "incorporating" in the context of this claim encompasses simply adding the selected option to a pre-existing set of data.
The limitation of adding a vendor field to the table, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "adding" in the context of this claim encompasses simply inserting more data into a pre-existing table.
The limitation of accessing from the table a plurality of string fields..., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “accessing” in the context of this claim encompasses simply receiving data. As part of this mental process, the claim limitation provides additional information regarding the string fields. This merely provides more descriptive information about the data.
The limitation of converting the string fields to second values
The limitation of performing machine learning trained from a second training set and generating a second plurality of likelihoods from a product of each second value and a corresponding second weight, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “performing” and “generating” in the context of this claim encompasses simply multiplying the string data value by a predefined weight. As part of this mental process, the claim limitation provides additional information regarding the second weight. This merely provides more descriptive information about the data.
The limitation of merging the first and second plurality of likelihoods, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "merging" in the context of this claim encompasses simply combining two sets of known values.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – computer system, one or more processors, non-transitory machine-readable medium coupled to the one or more processors, the non- transitory machine-readable medium storing a program executable by at least one of the processors, the program comprising sets of instructions, machine learning, database, table (rows). These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of a computer system, one or more processors, a non-transitory machine-readable medium coupled to the one or more processors, the non- transitory machine-readable medium storing a program executable by at least one of the processors, the program comprising sets of instructions, machine learning, a database, a table and a description of performing some steps for a first user during and after a setup procedure amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)) and do not apply the exception in a meaningful way (MPEP 2106.05(e)). Mere instructions to apply an exception using generic computer instructions or not applying the exception in a meaningful way do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 13, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 13 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer system. The Step 2A Prong One Analysis for claim 11 is applicable here since claim 13 carries out the method of claim 11 but for the recitation of additional element(s) of wherein said displaying, receiving, and incorporating are performed during the setup procedure for the first entity, and wherein user defined string type names and corresponding type categories are incorporated into the first training set and used during a subsequent setup procedure for a second entity. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – computer system, one or more processors, non-transitory machine-readable medium coupled to the one or more processors, the non- transitory machine-readable medium storing a program executable by at least one of the processors, the program comprising sets of instructions, machine learning, database, table (rows). These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim simply recites additional elements that provide a description of performing the steps for a first user and using the updated per-existing data set for a next user, and these limitations do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the 

Regarding claim 14, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 14 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer system.
The limitation of determining a term frequency-inverse document frequency (tf-idf) values for each of the plurality of tokenized string type names in the first training set
The limitation of converting each known type category to one of a plurality of type category values, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "converting" in the context of this claim encompasses simply substituting the category with a numeric value.
The limitation of generating a plurality of sets of weights from the tf-idf values and corresponding plurality of type category values, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "generating" in the context of this claim encompasses simply generating a weight value based on a count and a given category value.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – computer system, one or more processors, non-transitory machine-readable medium coupled to the one or more processors, the non- transitory machine-readable medium storing a program executable by at least one of the processors, the program comprising sets of instructions, machine learning, database, table (rows). These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they does 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of a computer system, one or more processors, a non-transitory machine-readable medium coupled to the one or more processors, the non- transitory machine-readable medium storing a program executable by at least one of the processors, the program comprising sets of instructions, machine learning, a database and a table amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Mere instructions to apply an exception using generic computer instructions do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 15, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 15 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer system.
The limitation of setting a particular one of the plurality of type category values to one (1) and other type category values to zero (0)
The limitation of determining the weights for each set of weights based on determining a modified Huber loss, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "determining" in the context of this claim encompasses simply generating weight values using a simple piecewise function.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – computer system, one or more processors, non-transitory machine-readable medium coupled to the one or more processors, the non- transitory machine-readable medium storing a program executable by at least one of the processors, the program comprising sets of instructions, machine learning, database, table (rows). These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they does not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of a computer system, one or more 

Regarding claim 16, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 16 is directed to a machine-readable medium, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a machine-readable medium.
The limitation of sending a query to a database..., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “sending” in the context of this claim encompasses simply performing a search of information in a table. As part of this mental process, the claim limitation provides additional information regarding the database. This merely provides more descriptive information about the data.
The limitation of in response to sending the query, receiving a plurality of different user defined string type names..., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “receiving” in the context of this claim encompasses simply receiving user defined 
The limitation of storing the plurality of user defined string type names in respective rows of a table, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “storing” in the context of this claim encompasses simply recording user defined strings (text).
The limitation of from the table, tokenizing the string type names to produce a plurality of tokens..., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “tokenizing” in the context of this claim encompasses simply breaking up the text into linguistic units, or words. As part of this mental process, the claim limitation provides additional information regarding the tokens. This merely provides more descriptive information about the data.
The limitation of converting the tokens to values, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “converting” in the context of this claim encompasses simply substituting the token with a numeric value.
The limitation of for at least a first string field, identifying a word pattern in the first string field, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes 
The limitation of mapping a plurality of string values having the word pattern in the first string field to a predefined pattern token, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "mapping" in the context of this claim encompasses simply matching strings having a given pattern to predefined tokens.
The limitation of converting the predefined pattern token to a predetermined value, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "converting" in the context of this claim encompasses simply substituting a predefined token with a numeric value.
The limitation of replacing the string type names of the first string field with the predefined pattern token, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "replacing" in the context of this claim encompasses simply substituting a string type name with predefined token.
The limitation of performing machine learning trained from a first training set and generating a first plurality of likelihoods from a product of each value and a corresponding weight..., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “performing” and 
The limitation of associating the user defined string type names with the type categories based on the likelihoods, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “associating” in the context of this claim encompasses simply analyzing the likelihood values and based on the values matching user defined strings to a category.
The limitation of displaying, to a user, the top N type categories having the highest likelihoods..., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "displaying" in the context of this claim encompasses simply selecting the top categories and presenting them to a user for visual inspection. As part of this mental process, the claim limitation provides additional information regarding the number of type categories. This merely provides more descriptive information about the data.
The limitation of receiving, from the user, a selection of one of the top N type categories, as drafted, is a process that, under its broadest reasonable interpretation, covers performance 
The limitation of incorporating at least one user defined string type name and a corresponding selected one of the top N type categories into the first training set, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "incorporating" in the context of this claim encompasses simply adding the selected option to a pre-existing set of data.
The limitation of adding a vendor field to the table, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "adding" in the context of this claim encompasses simply inserting more data into a pre-existing table.
The limitation of accessing from the table a plurality of string fields..., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “accessing” in the context of this claim encompasses simply receiving data. As part of this mental process, the claim limitation provides additional information regarding the string fields. This merely provides more descriptive information about the data.
The limitation of converting the string fields to second values, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being 
The limitation of performing machine learning trained from a second training set and generating a second plurality of likelihoods from a product of each second value and a corresponding second weight, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “performing” and “generating” in the context of this claim encompasses simply multiplying the string data value by a predefined weight. As part of this mental process, the claim limitation provides additional information regarding the second weight. This merely provides more descriptive information about the data.
The limitation of merging the first and second plurality of likelihoods, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "merging" in the context of this claim encompasses simply combining two sets of known values.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – a non-transitory machine-readable medium storing a program executable by at least one processing unit of a computer, the program comprising sets of instructions, machine learning, database, table (rows). These additional elements are recited at a high-level of generality (i.e., 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of a non-transitory machine-readable medium storing a program executable by at least one processing unit of a computer, the program comprising sets of instructions, machine learning, a database, a table and a description of performing some steps for a first user during and after a setup procedure amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)) and do not apply the exception in a meaningful way (MPEP 2106.05(e)). Mere instructions to apply an exception using generic computer instructions or not applying the exception in a meaningful way do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 18, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 18 is directed to a machine-readable medium, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a machine-readable medium. The Step 2A Prong One Analysis for claim 16 is applicable here since claim 18 carries out the method of claim 16 but for the recitation of additional element(s) of wherein said displaying, receiving, and incorporating are performed during a setup procedure for a first entity, and wherein user defined string type names and corresponding type categories are incorporated into the first training set and used during a subsequent setup procedure for a second entity. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – a non-transitory machine-readable medium storing a program executable by at least one processing unit of a computer, the program comprising sets of instructions, machine learning, database, table (rows). These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim simply recites additional elements that provide a description of performing the steps for a first user and using the updated per-existing data set for a next user, and these limitations do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of a non-transitory machine-readable 

Regarding claim 19, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 19 is directed to a machine-readable medium, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a machine-readable medium.
The limitation of determining a term frequency-inverse document frequency (tf-idf) values for each of the plurality of tokenized string type names in the first training set, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "determining" in the context of this claim encompasses simply generating a value based on a count of appearances of the word for a predefined data set.
The limitation of converting each known type category to one of a plurality of type category values, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes 
The limitation of generating a plurality of sets of weights from the tf-idf values and corresponding plurality of type category values, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "generating" in the context of this claim encompasses simply generating a weight value based on a count and a given category value.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – a non-transitory machine-readable medium storing a program executable by at least one processing unit of a computer, the program comprising sets of instructions, machine learning, database, table (rows). These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they does not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of a non-transitory machine-readable 

Regarding claim 20, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 20 is directed to a machine-readable medium, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a machine-readable medium.
The limitation of setting a particular one of the plurality of type category values to one (1) and other type category values to zero (0), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "setting" in the context of this claim encompasses simply setting category values to either a one or a zero. 
The limitation of determining the weights for each set of weights based on determining a modified Huber loss, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "determining" in the context of this claim encompasses simply generating weight values using a simple piecewise function.

Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – a non-transitory machine-readable medium storing a program executable by at least one processing unit of a computer, the program comprising sets of instructions, machine learning, database, table (rows). These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they does not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of a non-transitory machine-readable medium storing a program executable by at least one processing unit of a computer, the program comprising sets of instructions, machine learning, a database and a table amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Mere instructions to apply an exception using generic computer instructions do not provide an inventive concept, and, therefore, the claim is not patent eligible.



Allowable Subject Matter
Upon properly overcoming the objections and rejections as discussed above in paragraphs 9-33, claims 1, 3-6, 9-11, 13-16, 18-20 would be allowable.

Regarding the cited limitations of claims 1, 11, 16, which do not appear to be taught by the prior art: Segal et al. (US 2007/0276844 A1 - System and Method for Performing Configurable Matching of Similar Data in a Data repository) teaches tokenizing user-defined multi-word database corporate transaction entries with weights, learning weights from training sets based on groups of data elements for tokens and assigning the weights to the tokens to develop a match score using machine learning in order to create groups based on a database field. Koudas et al. (US 8,645,397 B1 - Method and Apparatus for Propagating Updated in Databases) teaches tokenizing database strings where each token is a word and the word tokens are converted to a value. Manterach et al. (US 2016/0041985 A1 - Systems and Methods for Suggesting Headlines) teaches using machine learning to compute a wCRT (likelihood) to each word (token) equal to the product of the tf-idf value of the word and its average wCRT (weight), where the average wCRT (weight) values are assigned based on training data and where the wCRT (likelihood) is used to determine a headline for the article with a determined topic. Manterach further teaches using filtering unigrams and bigrams to reduce the noise of the machine learning. Morgan et al. (US 6,523,041 B1 - Data Linking System and Method Using Tokens) teaches identifying patterns in a first database field and a second database field and mapping the string values in the first field to a predefined token, converting the predefined token to a predefined value, and replacing the first field with the predefined value. Merz et al. (US 2011/0167060 A1 - Methods and Systems for Implementing Approximate String Matching within a Database) teaches accessing merchant groups (string fields) associated with user define locations (string type name), using a dictionary (training set) to form a sparse matrix where the relevance (likelihood) of each field value and tokenized field value is 
However, the claims in the application are deemed to be directed to a nonobvious improvement over the prior art of record. The independent claims comprise generating first likelihoods for a tokenized user defined field of a database entry of a transaction, where each first likelihood is a weighted token value for tokens of the user defined field and the first likelihoods correspond to known categories, generating second likelihoods for tokenized additional fields of a database entry of a transaction, where each second likelihood is a weighted token value for tokens of the additional fields, and merging the likelihoods.
Therefore the cited/applied prior art fails to teach or suggest each and every feature of each of the combination of features recited in the independent claims 1, 11, 16.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Miranda et al. (US 2018/0357299 A1 – Identification and Management System for Log Entries) teaches grouping and managing log entries of transactional data in a database.
Walker et al. (US 2003/0126138 A1 – Computer-Implemented Column Mapping System and Method) teaches mapping output columns, based on output column attributes, to input columns, based on input column attributes.
Muni et al. (US 2012/0078913 A1 – System and Method for Shema Matching) teaches matching source and target database schema but tokenizing database fields and matching, using machine learning, based on syntactic and semantic similarities.
Jaro et al. (US 2002/0156793 A1 – Categorization Based on Record Linkage Theory) teaches parsing a text item into tokens, weighting the tokens based on categories and combining the weights to determine a final weight for the category.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at (571) 272-7796. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARSHALL L WERNER/               Examiner, Art Unit 2125              

/BRIAN M SMITH/               Primary Examiner, Art Unit 2122